Citation Nr: 1627991	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-22 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right ruptured breast implant.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from July 1978 to October 1978; September 1994 to February 1995; January 1999 to June 1999; February 2003 to September 2003; and October 2003 to March 2004.

This matter comes to Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for an autoimmune disease with joint pain has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This record in this matter consists solely of electronic claims files and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that she has residuals of a breast implant rupture, including pain, which occurred during service, and for which she received replacement saline implants in 2004.

First, a letter was sent in September 2004 from a nurse from the Women's Veterans' Comprehensive Health Center from the Tampa VA medical center (VAMC), noting that the Veteran was found to have a rupture on her breast implant in February 2004, which was verified with an ultra sound of the breast in March 2004; and that she was seen at the Breast Clinic in June 2004.  However, these documents are not associated with the claims file and should be obtained upon remand.

Next, the Veteran's claim was denied by the RO for lack of a diagnosis.  The Veteran's last VA examination was in October 2008, in which the VA examiner noted that examination of the breasts revealed that the right breast was slightly larger than the left, the scars are well healed on both, and there was no obvious tenderness on examination and no abnormalities were felt in the breasts.  However, since then the Veteran had notations of implant contracture, including in April 2011 VAMC records, as well as notation in VAMC records in January 2014 that the Veteran was going to undergo a new screening mammogram and that her implant was hard to palpitation.  They also noted that she should see the Breast Clinic.  Therefore, a new VA examination is warranted to determine whether the Veteran now has a current diagnosis due to her residuals of breast implant rupture. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records and any outstanding records from the Tampa VAMC from 2004, including from the Breast Clinic and from the Women Veterans' Comprehensive Health Center. 

2.  Schedule the Veteran for the appropriate examination to determine the nature and etiology of the Veteran's claimed residuals of breast implant rupture.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must provide an opinion as to whether the Veteran has any residuals from her breast implant that could be considered to be as likely as not (50 percent or greater probability) a disability, and if any such residuals are identified then provide an opinion as to whether it is as likely as not that any said residuals of breast implant had its onset during her period of active duty service from October 2003 to March 2004, or is otherwise related to service, to include as related to any in-service disease, event, or injury.

The examiner should consider the Veteran's lay statements that prior to the February 2004 mammogram showing her breast implant rupture that she had been moving heavy boxes and containers during service in November and December 2003.  See June 2010 VA Form 9 Substantive Appeal. 

If an examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




